Exhibit 10.1

 

 

LOAN NUMBER

0135164202

NOTE AMOUNT

$4,000,000.00

  

 

LOAN NAME

MusclePharm Corporation

INDEX (w/Margin)

Not Applicable

 

  

 

ACCT. NUMBER

351642

RATE

5.250%

Creditor Use Only

 

  

 

NOTE DATE

02/20/15

MATURITY DATE

02/20/18

  

 

INITIALS

1286

LOAN PURPOSE

Commercial

PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Promissory Note (Note) is February 20, 2015.
The parties and their addresses are:

LENDER:

ANB BANK

3033 E. First Avenue

Denver, CO 80206

Telephone: (303) 394-5100

BORROWER:

MUSCLEPHARM CORPORATION

a Nevada Corporation

4721 Ironton Street # A

Denver, CO 80239

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

 

  A. Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing
this Note, individually and together with their heirs, successors and assigns,
and each other person or legal entity (including guarantors, endorsers, and
sureties) who agrees to pay this Note. “You” and “Your” refer to the Lender, any
participants or syndicators, successors and assigns, or any person or company
that acquires an interest in the Loan.

 

  B. Note. Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.

 

  C. Loan. Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.

 

  D. Loan Documents. Loan Documents refer to all the documents executed as a
part of or in connection with the Loan.

 

  E. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.

 

  F. Percent. Rates and rate change limitations are expressed as annualized
percentages.

 

  G. Dollar Amounts. All dollar amounts will be payable in lawful money of the
United States of America.

 

2. PROMISE TO PAY. For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, the principal sum
of $4,000,000.00 (Principal) plus interest from February 20, 2015 on the unpaid
Principal balance until this Note matures or this obligation is accelerated.

 

3. INTEREST. Interest will accrue on the unpaid Principal balance of this Note
at the rate of 5.250 percent (Interest Rate).

 

  A. Interest After Default. If you declare a default under the terms of the
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate otherwise payable as described in this section. In such event,
interest will accrue on the unpaid Principal balance of this Note at 28.000
percent until paid in full.

 

  B. Maximum Interest Amount. Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater. Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance. Any remainder will be refunded to me.

 

  C. Statutory Authority. The amount assessed or collected on this Note is
authorized by the Colorado usury laws under Colo. Rev. Stat. § 5-12-103.

 

  D. Accrual. Interest accrues using an Actual/360 days counting method.

 

4. ADDITIONAL CHARGES. As additional consideration, I agree to pay, or have
paid, these additional fees and charges.

 

  A. Nonrefundable Fees and Charges. The following fees are earned when
collected and will not be refunded if I prepay this Note before the scheduled
maturity date.

Loan. A(n) Loan fee of $40,000.00 payable from separate funds on or before
today’s date.

UCC Recording. A(n) UCC Recording fee of $16.00 payable from separate funds on
or before today’s date.

 

5. REMEDIAL CHARGES. In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of payment.
Additional remedial charges may be described elsewhere in this Note.

 

  A. Late Charge. If a payment is more than 10 days late, I will be charged
5.000 percent of the Amount of Payment or $25.00, whichever is greater. I will
pay this late charge promptly but only once for each late payment.

 

6. GOVERNING AGREEMENT. This Note is further governed by the Commercial Loan
Agreement executed between you and me as a part of this Loan, as modified,
amended or supplemented. The Commercial Loan Agreement states the terms and
conditions of this Note, including the terms and conditions under which the
maturity of this Note may be accelerated. When I sign this Note, I represent to
you that I have reviewed and am in compliance with the terms contained in the
Commercial Loan Agreement.

 

MusclePharm Corporation             Colorado Promissory Note  
                Wolters Kluwer Financial Services ©1996, 2015 Bankers Systems™  
                Initials  

 

CO/4FWOGAMAN00000000000676047022015N       Page  1



--------------------------------------------------------------------------------

7. PAYMENT. I agree to pay this Note in 36 payments. A payment of $120,451.49
will be due March 20, 2015, and on the 20th day of each month thereafter. A
final payment of the entire unpaid balance of Principal and interest will be due
February 20, 2018.

Payments will be rounded to the nearest $.01. With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf. Payments scheduled to be paid on the 29th,
30th or 31st day of a month that contains no such day will, instead, be made on
the last day of such month.

Each payment I make on this Note will be applied first to interest that is due,
then to any charges that I owe other than principal and interest, and finally to
principal that is due. If you and I agree to a different application of
payments, we will describe our agreement on this Note. You may change how
payments are applied in your sole discretion without notice to me. The actual
amount of my final payment will depend on my payment record.

 

8. PREPAYMENT. I may prepay this Loan in full or in part at any time. Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.

 

9. LOAN PURPOSE. The purpose of this Loan is to consolidate 50% of the
MusclePharm Revolving Line of Credit.

 

10. ADDITIONAL TERMS. Notwithstanding Section 8 above, I shall pay a prepayment
penalty of 1% of any principal under the Note that I pay before it is due. If I
make any such prepayment of principal on this Note, you may automatically apply
the appropriate portion of that payment to the prepayment penalty rather than to
principal, though your failure to do so will not relieve me of the obligation to
pay the penalty.

IMPROVED REAL ESTATE: If this note is secured by improved real property, and
should the real property at any time become located in an area designated by the
Director of the Federal Emergency Management Agency as a special flood hazard
area, Granter agrees to obtain and maintain Federal Flood Insurance for the full
unpaid principal balance of the loan and any prior liens on the property
securing the loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Lender, and to maintain such
insurance for the term of the loan.

GOVERNING LAW, WAIVER OF JURY TRIAL AND CERTAIN DAMAGES. I, BY MY EXECUTION OF
THIS AGREEMENT, ACKNOWLEDGE AND AGREE THAT IN CONNECTION WITH ANY LITIGATION,
ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF,
PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THIS AGREEMENT, THE LOAN, THE
PROPERTY, ANY SECURITY RELATING TO THE LOAN OR ANY OTHER LOAN DOCUMENTS, YOUR
RELATIONSHIP WITH ME OR THE ACTIONS OF THE PARTIES HERETO IN CONNECTION WITH ANY
OF THE FOREGOING, (i) THE PARTIES WAIVE ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE CONSEQUENTIAL
(THAT IS, SPECIAL OR INDIRECT) OR PUNITIVE DAMAGES, (ii) YOU AND WE AGREE THAT
ANY PROCEEDING RELATING TO THE FOREGOING W ILL BE LITIGATED IN THE STATE OR
FEDERAL COURTS LOCATED IN THE STATE OF COLORADO AND CONSENT AND SUBMIT TO THE
JURISDICTION OF SUCH COURTS, AGREE TO INSTITUTE ANY SUCH LITIGATION IN SUCH
COURTS, CONSENT TO SERVICE OF PROCESS BY MAIL AND WAIVE ANY RIGHT WE MAY HAVE TO
TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT IN SUCH COURTS ARISING
OUT OF THE MATTERS DESCRIBED ABOVE.

LATE FEES. In addition to any other amounts payable under any Loan Document, if
any monthly or other periodic payment of principal, interest or any other amount
payable by me is not paid within 10 days after it is due, I will also
immediately pay a late fee equal to the greater of 5% of the delinquent payment
or $25 (or, if less, the maximum amount permitted by applicable law). Such
amount shall be immediately due under this Note and my obligation to pay it
shall be an additional obligation secured by the Property and shall not limit
any other rights or remedies you may have in connection with any default that
may exist by virtue of such late payment or otherwise. Notwithstanding
Section 4.A above, this late fee does not apply to a full payoff of the loan at
maturity (except as to late periodic payments subsumed in such full repayment).

 

11. SECURITY. The Loan is secured by separate security instruments prepared
together with this Note as follows:

 

  Document Name    Parties to Document   Security Agreement – MusclePharm
Corporation    MusclePharm Corporation

 

12. DUE ON SALE OR ENCUMBRANCE. You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property. This right is subject to the restrictions imposed by
federal law, as applicable. However, if I am in default under this Agreement, I
may not sell the inventory portion of the Property even in the ordinary course
of business.

 

13. WAIVERS AND CONSENT. To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.

 

  A. Additional Waivers By Borrower. In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.

 

  (1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.

 

  (2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.

 

  (3) You may release, substitute or impair any Property securing this Note.

 

  (4) You, or any institution participating in this Note, may invoke your right
of set-off.

 

  (5) You may enter into any sales, repurchases or participations of this Note
to any person in any amounts and I waive notice of such sales, repurchases or
participations.

 

MusclePharm Corporation             Colorado Promissory Note  
                Wolters Kluwer Financial Services ©1996, 2015 Bankers Systems™  
                Initials  

 

CO/4FWOGAMAN00000000000676047022015N       Page  2



--------------------------------------------------------------------------------

  (6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.

 

  B. No Waiver By Lender. Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.

 

14. COMMISSIONS. I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.

 

15. APPLICABLE LAW. This Note is governed by the laws of Colorado, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Colorado, unless otherwise required by law.

 

16. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.

 

17. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or
modified by oral agreement. No amendment or modification of this Note is
effective unless made in writing and executed by you and me. This Note and the
other Loan Documents are the complete and final expression of the agreement. If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable. No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, with respect to this loan, you fail to fulfill any
necessary requirements or conform to any limitations of Regulations Z and X that
are required for loans secured by the Property or if, as a result, this Loan
would become subject to Section 670 of the John Warner National Defense
Authorization Act tor Fiscal Year 2007.

 

18. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.

 

19. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE A ND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property. Time is of the
essence.

 

20. CREDIT INFORMATION. I agree to supply you with whatever information you
reasonably request. You will make requests for this information without undue
frequency, and will give me reasonable time in which to supply the information.

 

21. ERRORS AND OMISSIONS. I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me. I agree to assume all costs including by way of illustration
and not limitation, actual expenses, legal fees and marketing losses for failing
to reasonably comply with your requests within thirty (30) days.

 

22. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any
other Loan Document or related obligation. All of these parties acknowledge that
this section has either been brought to the attention of each party’s legal
counsel or that each party had the opportunity to do so.

 

23. SIGNATURES. By signing, I agree to the terms contained in this Note. I also
acknowledge receipt of a copy of this Note.

 

BORROWER:

        MusclePharm Corporation         By  

 

    Date  

 

  Richard Estalella, President      

LENDER:

        ANB Bank         By  

 

    Date  

 

  Sean Ribble, Vice President      

 

MusclePharm Corporation             Colorado Promissory Note  
                Wolters Kluwer Financial Services ©1996, 2015 Bankers Systems™  
                Initials  

 

CO/4FWOGAMAN00000000000676047022015N       Page  3